Defendant has appealed from an order of the Saratoga Special Term of Supreme Court denying bis motion to implead the operator of his car. The action is to recover damages for negligence. Plaintiff was a passenger in defendant’s ear, in which defendant was also riding. The car left the highway and plaintiff was injured. The complaint and the three bills of particulars, in addition to charging the operator of the car with negligence, charge defendant personally with negligence in permitting an incompetent person to operate his automobile, and in authorizing, directing *1042and permitting the operator to drive the car at a dangerous and reckless rate of speed. In view of the allegations of the pleadings charging defendant personally with negligence, the Special Term properly denied his motion. Order unanimously affirmed, with twenty-five dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffernan, Schenck and Poster, JJ.